In the

      United States Court of Appeals
                     For the Seventh Circuit
                          ____________________  

No.  15-­‐‑3582  
RUTHELLE  FRANK,  et  al.,  
                                                        Plaintiffs-­‐‑Appellants,  
                                        v.  

SCOTT  WALKER,  Governor  of  Wisconsin,  et  al.,  
                                          Defendants-­‐‑Appellees.  
                          ____________________  

                Appeal  from  the  United  States  District  Court  
                   for  the  Eastern  District  of  Wisconsin.  
                 No.  11-­‐‑C-­‐‑01128  —  Lynn  Adelman,  Judge.  
                          ____________________  

         ARGUED  APRIL  7,  2016  —  DECIDED  APRIL  12,  2016  
                    ____________________  

    Before  EASTERBROOK,  KANNE,  and  SYKES,  Circuit  Judges.  
    EASTERBROOK,  Circuit  Judge.  In  2011  Wisconsin  enacted  a  
statute   requiring   voters   to   present   photographic   identifica-­‐‑
tion.  2011  Wis.  Act  23.  A  federal  district  judge  found  that  the  
statute  violates  the  Constitution  as  well  as  the  Voting  Rights  
Act  and  enjoined  its  application  across  the  board.  17  F.  Supp.  
3d  837  (E.D.  Wis.  2014).  We  reversed  that  decision.  768  F.3d  
744  (7th  Cir.  2014).  
2                                                                     No.  15-­‐‑3582  

      After  the  Supreme  Court  declined  to  accept  the  case,  135  
S.  Ct.  1551  (2015),  one  of  the  two  sets  of  plaintiffs  asked  the  
district  court  to  take  up  some  issues  that  it  had  not  previous-­‐‑
ly  resolved.  The  judge  then  rejected  on  the  merits  plaintiffs’  
contention   that   Wisconsin   violated   the   Equal   Protection  
Clause   by   declining   to   accept   veterans’   identification   cards.  
See   2015   U.S.   Dist.   LEXIS   141805   (E.D.   Wis.   Oct.   19,   2015)   at  
*23–34.  The  state  legislature  soon  amended  Act  23  to  require  
election   officials   to   accept   veterans’   IDs.   2015   Wis.   Act   261  
§2.   The   parties   agree   that   this   makes   that   slice   of   the   litiga-­‐‑
tion  moot,  and  we  vacate  the  district  court’s  decision  on  that  
subject   and   remand   with   instructions   to   dismiss   this   aspect  
of   the   complaint   as   moot.   See   United   States   v.   Munsingwear,  
Inc.,  340  U.S.  36  (1950).  
     The   district   court   dispatched   two   other   challenges   as  
well,  see  2015  U.S.  Dist.  LEXIS  141805  at  *9–23,  and  plaintiffs  
have  not  contested  those  portions  of  the  decision  on  appeal.  
But  the  district  court  declined  to  address  plaintiffs’  principal  
argument—that   some   persons   qualified   to   vote   are   entitled  
to   relief   because   they   face   daunting   obstacles   to   obtaining  
acceptable   photo   ID.   The   court   ruled   that   all   arguments   re-­‐‑
lating  to  the  difficulty  of  obtaining  photo  ID  were  before  this  
court  in  2014  and  that  our  mandate  leaves  no  room  for  fur-­‐‑
ther  debate.  Id.  at  *5–9.  Plaintiffs  appeal  this  part  of  the  dis-­‐‑
trict   court’s   decision,   contending   that   the   judge   misunder-­‐‑
stood  the  scope  of  our  mandate.  
      Plaintiffs  want  relief  for  three  classes  of  persons:  (1)  eligi-­‐‑
ble  voters  unable  to  obtain  acceptable  photo  ID  with  reason-­‐‑
able  expense  and  effort  because  of  name  mismatches  or  oth-­‐‑
er   errors   in   birth   certificates   or   other   necessary   documents;  
(2)   eligible   voters   who   need   a   credential   from   some   other  
No.  15-­‐‑3582                                                                  3  

agency  (such  as  the  Social  Security  Administration)  that  will  
not   issue   the   credential   unless   Wisconsin’s   Department   of  
Motor  Vehicles  first  issues  a  photo  ID,  which  the  DMV  won’t  
do   until   the   other   credential   has   been   obtained;   (3)   eligible  
voters  who  need  a  document  that  no  longer  exists  (such  as  a  
birth   certificate   issued   by   an   agency   whose   records   have  
been  lost  in  a  fire).  We  refer  to  these  three  categories  collec-­‐‑
tively   as   inability   to   obtain   a   qualifying   photo   ID   with   rea-­‐‑
sonable  effort,  though  the  gastonette  in  category  (2)  and  the  
loss  of  documents  in  category  (3)  may  amount  to  impossibil-­‐‑
ity   rather   than   just   difficulty.   Plaintiffs   maintain   that   pre-­‐‑
venting   persons   in   these   categories   from   voting   for   the   rest  
of   their   lives   would   violate   the   Constitution,   as   understood  
in   decisions   such   as   Anderson   v.   Celebrezze,   460   U.S.   780  
(1983),  and  Burdick  v.  Takushi,  504  U.S.  428  (1992).  
     The  scope  of  an  appellate  mandate  depends  on  what  the  
court   decided—and   we   did   not   decide   that   persons   unable  
to  get  a  photo  ID  with  reasonable  effort  lack  a  serious  griev-­‐‑
ance.   The   district   court   had   held   in   2014   that,   because   some  
voters   face   undue   difficulties   in   obtaining   acceptable   photo  
IDs,  Wisconsin  could  not  require  any  voter  to  present  a  pho-­‐‑
to  ID.  And  the  district  judge  had  included  in  the  set  of  peo-­‐‑
ple   encountering   undue   difficulty   many   who   could   get   a  
state-­‐‑issued   photo   ID   but   disliked   the   hassle.   For   example,  
the  judge  thought  that  persons  who  lack  birth  certificates  but  
could  get  them  on  request,  and  those  who  have  birth  certifi-­‐‑
cates  but  have  not  used  them  to  get  a  state-­‐‑issued  photo  ID,  
were  among  those  facing  undue  difficulties.  
    We   reversed   that   injunction   as   incompatible   with   Craw-­‐‑
ford   v.   Marion   County   Election   Board,   553   U.S.   181   (2008),   in  
which   the   Supreme   Court   held   that   Indiana’s   voter-­‐‑ID   stat-­‐‑
4                                                                No.  15-­‐‑3582  

ute   is   valid   notwithstanding   the   same   sort   of   critiques   the  
district   court   leveled   against   Wisconsin’s.   In   Crawford   the  
lead   opinion   concluded:   “For   most   voters   who   need   them,  
the   inconvenience   of   making   a   trip   to   the   [department   of  
motor  vehicles],  gathering  the  required  documents,  and  pos-­‐‑
ing  for  a  photograph  surely  does  not  qualify  as  a  substantial  
burden   on   the   right   to   vote,   or   even   represent   a   significant  
increase   over   the   usual   burdens   of   voting.”   553   U.S.   at   198.  
The  Court  added  that  an  across-­‐‑the-­‐‑board  injunction  would  
be   improper   because   “[t]he   application   of   the   statute   to   the  
vast  majority  of  Indiana  voters  is  amply  justified”  (id.  at  204).  
That   is   equally   true   in   Wisconsin,   we   held.   It   followed   that  
the   burden   some   voters   faced   could   not   prevent   the   state  
from  applying  the  law  generally.  
      The  argument  plaintiffs  now  present  is  different.  Instead  
of  saying  that  inconvenience  for  some  voters  means  that  no  
one  needs  photo  ID,  plaintiffs  contend  that  high  hurdles  for  
some  persons  eligible  to  vote  entitle  those  particular  persons  
to   relief.   Plaintiffs’   approach   is   potentially   sound   if   even   a  
single  person  eligible  to  vote  is  unable  to  get  acceptable  pho-­‐‑
to   ID   with   reasonable   effort.   The   right   to   vote   is   personal  
and  is  not  defeated  by  the  fact  that  99%  of  other  people  can  
secure  the  necessary  credentials  easily.  Plaintiffs  now  accept  
the   propriety   of   requiring   photo   ID   from   persons   who   al-­‐‑
ready   have   or   can   get   it   with   reasonable   effort,   while   en-­‐‑
deavoring  to  protect  the  voting  rights  of  those  who  encoun-­‐‑
ter   high   hurdles.   This   is   compatible   with   our   opinion   and  
mandate,  just  as  it  is  compatible  with  Crawford.  
    Indeed,   one   may   understand   plaintiffs   as   seeking   for  
Wisconsin   the   sort   of   safety   net   that   Indiana   has   had   from  
the   outset.   A   person   seeking   to   vote   in   Indiana   who   con-­‐‑
No.  15-­‐‑3582                                                                   5  

tends  that  despite  effort  he  has  been  unable  to  obtain  a  com-­‐‑
plying  photo  ID  for  financial  or  religious  reasons  may  file  an  
affidavit  to  that  effect  and  have  his  vote  provisionally  count-­‐‑
ed.  See  553  U.S.  at  186  &  n.2,  199.  No  one  contended  in  this  
court   in   2014   that   such   an   accommodation   was   essential   to  
the  validity  of  Indiana’s  law,  and  neither  our  opinion  nor  the  
Supreme  Court’s  decision  in  Crawford  forecloses  such  an  ar-­‐‑
gument.   Wisconsin’s   rules   for   casting   provisional   ballots,  
unlike  those  of  Indiana,  require  a  voter  who  does  not  present  
an   acceptable   photo   ID   at   the   polling   place   to   present   such  
an   ID   by   the   end   of   the   week.   Wis.   Stat.   §6.97.   Under   Wis-­‐‑
consin’s   current   law,   people   who   do   not   have   qualifying  
photo  ID  thus  cannot  vote,  even  if  it  is  impossible  for  them  
to  get  such  an  ID.  Plaintiffs  want  relief  from  that  prohibition,  
not  from  the  general  application  of  Act  23  to  the  millions  of  
persons  who  have  or  readily  can  get  qualifying  photo  ID.  
     Wisconsin   contends   that,   although   our   decision   did   not  
consider  (let  alone  reject)  any  contention  for  relief  on  behalf  
of   persons   who   just   can’t   get   acceptable   photo   ID   with   rea-­‐‑
sonable  effort,  plaintiffs  forfeited  their  arguments  by  not  ad-­‐‑
vancing   them   as   alternative   grounds   for   affirming   the   dis-­‐‑
trict  court’s  injunction.  The  Supreme  Court  has  held  that  an  
appellee   may   defend   its   judgment   with   any   properly   pre-­‐‑
served   argument,   even   if   the   district   court   bypassed   or   re-­‐‑
jected   that   argument.   See,   e.g.,   Massachusetts   Mutual   Life   In-­‐‑
surance  Co.  v.  Ludwig,  426  U.S.  479  (1976).  That’s  what  plain-­‐‑
tiffs  had  to  do,  Wisconsin  insists.  
     There  are  two  problems  with  the  state’s  position,  one  fac-­‐‑
tual  and  the  other  legal.  The  factual  problem  is  that  the  sort  
of  argument  plaintiffs  now  present  would  not  have  justified  
affirmance:  recall  that  the  injunction  forbade  the  state  to  re-­‐‑
6                                                                  No.  15-­‐‑3582  

quire   any   voter   to   present   photo   ID.   The   predicament   of  
people  who  cannot  get  acceptable  photo  ID  with  reasonable  
effort  would  not  have  supported  the  sweeping  injunction  the  
district  court  entered.  The  legal  problem  is  that  the  ability  to  
make   an   alternative   argument   in   defense   of   the   district  
court’s   judgment   is   a   privilege,   not   an   obligation.  
Transamerica  Insurance  Co.  v.  South,  125  F.3d  392,  399  (7th  Cir.  
1997);  Schering  Corp.  v.  Illinois  Antibiotics  Co.,  89  F.3d  357,  358  
(7th   Cir.   1996).   “[F]orcing   appellees   to   put   forth   every   con-­‐‑
ceivable   alternative   ground   for   affirmance   might   increase  
the   complexity   and   scope   of   appeals   more   than   it   would  
streamline  the  progress  of  the  litigation.”  Okoro  v.  Callaghan,  
324  F.3d  488,  489–90  (7th  Cir.  2003),  quoting  Crocker  v.  Pied-­‐‑
mont  Aviation,  Inc.,  49  F.3d  735,  740  (D.C.  Cir.  1995).  A  theory  
left   open   in   both   the   district   court   and   the   court   of   appeals  
remains  open  in  the  district  court.  
    Wisconsin   also   maintains   that   plaintiffs   forfeited   their  
current   argument   by   not   pleading   it   as   a   separate   count   in  
their   complaint.   The   district   judge   did   not   reject   plaintiffs’  
claim   for   that   reason,   however,   and   would   not   have   been  
justified   in   doing   so.   Defendants   suppose   that   complaints  
must   contain   as   many   counts   as   plaintiffs   have   legal   theo-­‐‑
ries—one   count   per   theory.   Some   plaintiffs   structure   their  
complaints   that   way,   but   Fed.   R.   Civ.   P.   8   does   not   require  
them   to   do   so.   Complaints   are   supposed   to   be   “short   and  
plain”,   in   the   language   of   Rule   8(a)(2).   A   complaint   must  
narrate  a  plausible  grievance;  it  need  not  set  out  a  legal  theo-­‐‑
ry  or  cite  authority.  See,  e.g.,  Johnson  v.  Shelby,  135  S.  Ct.  346  
(2014);  Bartholet  v.  Reishauer  A.G.  (Zürich),  953  F.2d  1073  (7th  
Cir.   1992).   Nor   need   plaintiffs   put   each   kind   of   relief   in   a  
separate   count.   Although   Rule   8(a)(3)   says   that   a   complaint  
must   include   “a   demand   for   the   relief   sought,   which   may  
No.  15-­‐‑3582                                                                     7  

include   relief   in   the   alternative   or   different   types   of   relief”  
(which   can   be   done   in   a   single   count),   Rule   54(c)   adds   that  
the  district  court  “should  grant  the  relief  to  which  each  party  
is  entitled,  even  if  the  party  has  not  demanded  that  relief  in  
its   pleadings.”   If   plaintiffs   are   entitled   to   relief   for   those   of  
their   number   who   cannot   obtain   qualifying   photo   ID   with  
reasonable   effort,   nothing   in   the   way   they   structured   their  
complaint  poses  an  obstacle.  
     Because   the   district   court   did   not   address   the   substance  
of  plaintiffs’  argument,  we  do  not  do  so  either.  After  the  rec-­‐‑
ord   closed   in   the   district   court,   the   Supreme   Court   of   Wis-­‐‑
consin   instructed   state   officials   not   to   condition   issuance   of  
voting  identification  on  any  person’s  failure  to  obtain  docu-­‐‑
ments   for   which   a   governmental   agency   requires   a   fee.   See  
Milwaukee  Branch  of  NAACP  v.  Walker,  2014  WI  98  ¶¶  66–71,  
79.  The  state’s  administrative  agencies  may  have  made  other  
adjustments   since   the   end   of   discovery.   The   district   court  
should   permit   the   parties   to   explore   how   the   state’s   system  
works  today  before  taking  up  plaintiffs’  remaining  substan-­‐‑
tive  contentions.  
      The  portions  of  the  district  court’s  decision  that  have  not  
been  appealed  stand.  The  portion  that  concerns  veterans’  ID  
is   vacated,   and   the   case   is   remanded   with   instructions   to  
dismiss  that  aspect  of  the  litigation  as  moot.  The  remainder  
of  the  decision  is  vacated,  and  the  case  is  remanded  for  pro-­‐‑
ceedings  consistent  with  this  opinion.